                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF VIRGINIA
                                   Lynchburg Division
 CRYSTAL VL RIVERS                  )
                                    )
           Plaintiff,               )
                                    )
 v.                                 ) Civil Action No.: 6-18-cv-061
                                    )
 UNITED STATES OF AMERICA, et al., )
                                    )
           Defendants.              )

                      DEFENDANT SETH TWERY’S MEMORANDUM
                         IN SUPPORT OF MOTION TO DISMISS

        COMES NOW the Defendant Seth Twery, through the undersigned counsel, moves to dismiss the

 Amended Complaint against him with prejudice pursuant to Rule 12(b)(6) and Rule 8 of the Federal Rules

 of Civil Procedure, and submits the following memorandum.


              I.      Motion to Dismiss for Failure to State a Claim under Rule 12(b)(6)

        The plaintiff filed a nonsensical Amended Complaint, which apparently is the Second

 Amended Complaint (“Complaint”), rambling about various acts of numerous unrelated parties

 over 128 pages for events that happened over ten years ago. The Complaint is a collection of

 meritless and frivolous conspiracy theories against any person with whom the plaintiff has direct

 or indirect contact. None of the grievances are against Seth Twery and he was not named in any

 of the counts. For some unknown reason, he was served with a copy of the Complaint.

        Rule 12(b)(6) allows the dismissal of a case when the plaintiff fails to state a claim upon

 which relief can be granted. A pro se complaint must set forth a set of facts in support of her

 claim which would entitle her to relief. Johnson v. Hill, 965 F. Supp. 1487, 1488-89 (E.D. Va.




                                                   1

Case 6:18-cv-00061-EKD-JCH Document 74 Filed 09/03/19 Page 1 of 8 Pageid#: 812
 1997). Dismissal is appropriate when the pleading contains a detailed description of facts which

 fail to state a viable claim. Id.

         Here, Mr. Twery was an attorney for John Wynne, who had represented Mr. Wynne in

 various cases against Crystal Rivers and, other than this representation, had no dealings with the

 plaintiff whatsoever. The allegations simply refer to Mr. Twery as an attorney licensed in the

 Commonwealth of Virginia. See Complaint, Docket No. 17 at ¶ 33.           Mr. Twery, a respected

 attorney in the Lynchburg area, appears to have been largely named because he was Mr. Wynne’s

 attorney, had received closing documents, and had prepared deeds not involving any transaction

 with the plaintiff.

         It is important to highlight that none of the Counts in the Complaint are asserted against

 Mr. Twery. This Court, in its Memorandum Opinion dated June 27, 2019 (Docket No. 15) has

 clearly warned the plaintiff that she is bound by the Federal Rules of Civil Procedure, including

 Rule 11, and that “each count . . . shall identify clearly which defendants are being named in that

 particular count.” In light of the Court’s admonishment and the plaintiff’s Complaint, it is clear

 that the plaintiff did not intend to name Mr. Twery as a defendant, nor should he be given the

 allegations.

         Nevertheless, those places in which either Mr. Twery’s name or Mr. Twery appears in the

 Complaint will be discussed, as they clearly do not meet the threshold to survive a motion to

 dismiss.

         In Count 4 (Conspiracy to Deprive Rivers Rights and Remedy to Restitution and Her

 Assets against Federal, City, County, State Agency and Agents Defendants), the plaintiff makes a

 conclusory allegation that Mr. Twery ran a bank with John Wynne. Complaint at ¶ 222-223. The

 claim, like all others, was not against Mr. Twery. Rather, the claim was against “Federal, City,



                                                 2

Case 6:18-cv-00061-EKD-JCH Document 74 Filed 09/03/19 Page 2 of 8 Pageid#: 813
 County, State Agency and Agents Defendants,” which presumably means the law enforcement

 agencies. Moreover, the bare and conclusory allegation that Mr. Twery ran a bank with his client

 John Wynne has no factual support in the Complaint. Despite the absence of this allegation, the

 plaintiff makes the quantum leap that Mr. Twery was operating an illegal bank, another naked and

 conclusory allegation. There is a complete lack of factual basis that Mr. Twery engaged in any

 improper conduct or that such alleged conduct harmed the plaintiff.

          The plaintiff further alleges that Twery was paid $1,200 by Advantage Title and Closing

 in a HUD Statement dated November 20, 2007, which she alleges was a scam to trick her. Id. at

 ¶ 358. There are no allegations that Twery was involved or engaged in any wrongful conduct,

 certainly none that, even if assumed were true, would entitle to the plaintiff to relief against Mr.

 Twery.

          Moreover, Mr. Twery was allegedly the recipient of closing documents faxed by Ms.

 Richardson of Advantage Title and Closing between November 13, 2007 and November 26, 2007.

 Id. at ¶ 401. The plaintiff alleges that there was a fraudulent closing, but fails to sufficiently allege

 how Mr. Twery was involved in the closing, had engaged in any improper conduct, or had harmed

 the plaintiff. The receipt of closing documents does not create liability against Mr. Twery.

          Finally, according to the plaintiff, Mr. Twery, in his role as a drafting attorney, prepared

 two deeds dated August 9, 2011 and November 29, 2011 conveying two lots from the developer

 to a builder in the Serene Creek Subdivision. Id. at ¶ 363-364. Twery was further named as a

 trustee on a Credit Line Deed of Trust by First National Bank on lot 18 in the Serene Creek

 Subdivision. Id. at ¶ 363-364. Mr. Twery further prepared a deed dated May 14, 2012 for lot 34

 from the developer to a purchaser. Id. at ¶ 377. Preparation of a legal instrument, like a deed,

 between two independent parties, by itself, does not and cannot make an actionable claim.



                                                    3

Case 6:18-cv-00061-EKD-JCH Document 74 Filed 09/03/19 Page 3 of 8 Pageid#: 814
        For these reasons, the plaintiff has failed to set forth any cognizable claim against Mr.

 Twery and he is forced to file this responsive pleading to protect his legal interests and reputation.

                 II.     Motion to Dismiss Because Any Alleged Claim is Time Barred

        The few places in which Mr. Twery appears in the Complaint fall under Count 4

 (Conspiracy to Deprive Rivers Rights and Remedy to Restitution and Her Assets), Count 11

 (Negligence), and Count 12 (Fraudulent Conveyance). All of the underlying acts for which the

 plaintiff seeks relief are time barred. A complaint will be subject to dismissal, if the allegations,

 on their face, show that a claim is barred by the applicable statute of limitations. Jones v. Bock,

 549 U.S. 199, 215, 127 S. Ct. 910, 920-21 (2007).

        For common law conspiracy, the limitation period is, at most, a five-year limitation period

 for property damage. See Va. Code Ann. § 8.01-243. Common law conspiracy is a means for

 establishing vicarious liability for an underlying tort. Dunlap v. Cottman Transmission Sys.,

 L.L.C., 287 Va. 207, 216, 754 S.E.2d 313, 318 (2014). The limitations period for common law

 conspiracy is that which applies for the underlying injury. Lance v. Wells Fargo Bank, N.A., 99

 Va. Cir. 115, 124 (Chesapeake Cir. Ct. 2018).

        The conspiracy count appears to be predicated on the failure of the state and federal

 agencies to investigate and prosecute criminal wrongdoers. According to the plaintiff, the

 conspiracy started in 2010 and focuses on “loss of property” that predated the investigation.

 Clearly, the claim was filed more than five years after the alleged property loss.

        Turning to the negligence count, plaintiff points to action that she was wrongfully omitted

 on closing documents, a closing which occurred on November 21, 2007. Even assuming a five-

 year limitation period for the alleged loss of real property on which the riding center sits, the




                                                   4

Case 6:18-cv-00061-EKD-JCH Document 74 Filed 09/03/19 Page 4 of 8 Pageid#: 815
 property at the subject closing, the negligence claim would be time barred and late by almost 7

 years.

          The fraudulent conveyance claim, while unclear on its face, seems to focus on deeds that

 were prepared in 2008-2012 conveying various lots in the Serene Creek subdivision to third

 parties. The plaintiff was constructively notified of these transactions on the dates the instruments

 were recorded, to which plaintiff makes reference to the recordings in her complaint. A fraudulent

 conveyance is governed by the doctrine of laches, which is the failure to assert a known right or

 claim for an unexplained period of time under circumstances prejudicial to the adverse party.

 Westwood Bldgs. Ltd. P'ship v. Grayson, 96 Va. Cir. 312, 325 (Fairfax Cir. Ct. 2017)(citing

 Hyman v. Porter, 37 B.R. 56, 66 (E.D. Va. 1984). Plaintiff has alleged no facts to demonstrate

 why she should be permitted to make a claim after waiting at least 7 years after the date of the

 instruments respective recordings.

          For these reasons, any alleged claims are time barred and should be dismissed.

                               III.    Motion to Dismiss Pursuant to Rule 8

          The plaintiff has set forth an inexcusable mess of incoherent thoughts and unintelligible

 statements that are so inartfully written that it would challenge and pique the interests of the best

 forensic linguist. The Complaint offends the very purpose of Rule 8. Under Rule 8(a)(2), the

 complaint must set forth “a short and plain statement of the claim showing that the pleader is

 entitled to relief.” The Supreme Court, in Ashcroft v. Iqbal, gave context to Rule 8 as follows:

          [T]he pleading standard Rule 8 announces does not require "detailed factual
          allegations," but it demands more than an unadorned, the-defendant-unlawfully-
          harmed-me accusation. A pleading that offers "labels and conclusions" or "a
          formulaic recitation of the elements of a cause of action will not do." Nor does a
          complaint suffice if it tenders "naked assertion[s]" devoid of "further factual
          enhancement."


                                                   5

Case 6:18-cv-00061-EKD-JCH Document 74 Filed 09/03/19 Page 5 of 8 Pageid#: 816
        To survive a motion to dismiss, a complaint must contain sufficient factual matter,
        accepted as true, to "state a claim to relief that is plausible on its face." A claim has
        facial plausibility when the plaintiff pleads factual content that allows the court to
        draw the reasonable inference that the defendant is liable for the misconduct
        alleged. The plausibility standard is not akin to a "probability requirement," but it
        asks for more than a sheer possibility that a defendant has acted unlawfully. Where
        a complaint pleads facts that are "merely consistent with" a defendant's liability, it
        "stops short of the line between possibility and plausibility of 'entitlement to
        relief.'"

 556 U.S. 662, 678, 129 S. Ct. 1937, 1949 (2009)(internal citations omitted).

        In this case, the plaintiff does not set forth a short statement. The Complaint is 554

 paragraphs over 128 pages. Nor is the statement plain, concise, and direct. See Rule 8(d). Of

 course, trial courts are instructed to hold pro se litigants “to less stringent standards than formal

 pleadings drafted by lawyers.” Haines v. Kerner, 404 U.S. 519, 520 (1972) Nevertheless, pro se

 litigants are still bound by the Rules of Civil Procedure. See Memorandum Opinion, Docket No.

 15; see also T.W. v. Hanover Cty. Pub. Schs, 900 F. Supp. 2d 659, 663 (E.D. Va. 2012). The

 Complaint is so voluminous and difficult to read that it is nearly impossible to adequately respond

 or to glean an actionable claim among the trash heap of words.

        As discussed in the previous section of this Memorandum, the claim fails because the

 plaintiff could not set forth a cognizable claim. Similarly, the Complaint should be dismissed

 because the plaintiff has asserted naked and conclusory assertions. Moreover, plaintiff fails to set

 forth a plausible claim against this Defendant with which she did not have any direct relationship

 or dealings.

        Trial courts have dismissed complaints under Rule 8(a)(2) when the pleading was largely

 incoherent. T.W., 900 F. Supp. 2d at 661; Banks v. Va. Int'l Terminals 1248, No. 2:05cv275, 2006

 U.S. Dist. LEXIS 98104 (E.D. Va. Feb. 16, 2006). The pro se status of the plaintiff does not

 mitigate her duty to comply with Rule 8.



                                                   6

Case 6:18-cv-00061-EKD-JCH Document 74 Filed 09/03/19 Page 6 of 8 Pageid#: 817
                                           IV.         Conclusion

        The plaintiff has failed to set forth a viable or plausible claim against Mr. Twery, a

 reputable attorney, with whom she had no dealings or relationship. Further, the acts of which the

 plaintiff complains are more than 10 years old and beyond the respective statute of limitations.

 For these reasons, the claims against this Defendant should be dismissed with prejudice.

        WARNING TO PRO SE PLAINTIFF:

 Plaintiff is entitled to file a response opposing this motion to dismiss, and any such

 response must be filed within twenty-one (21) calendar days of the date on which this

 motion to dismiss is filed. The Court could dismiss this action on the basis of Defendants’

 papers if you, as a pro se party, do not file a response. You are entitled to file a legal brief

 in opposition to the ones filed by Defendants.



                                              Respectfully submitted,

                                              Seth E. Twery


                                              By        /s/ Chad A. Mooney
                                                               Counsel
 Chad A. Mooney
 VSB#: 75211
 PETTY, LIVINGSTON,
 DAWSON & RICHARDS, P.C.
 925 Main St., Suite 300
 P.O. Box 1080
 Lynchburg, VA 24505
 434/846-2768 (telephone)
 434/847-0141 (facsimile)
 Email: cmooney@pldrlaw.com




                                                   7

Case 6:18-cv-00061-EKD-JCH Document 74 Filed 09/03/19 Page 7 of 8 Pageid#: 818
                                 CERTIFICATE OF SERVICE

         The undersigned hereby certifies that on September 3, 2019 the foregoing was mailed by
 U.S. Regular Mail to the following and was filed with the Clerk of the Court using the CM/ECF
 system, which will send electronic notification of
 such filing to the following:

 Crystal VL Rivers
 3831 Old Forest Road, Suite 6
 Lynchburg, VA 24551
 riversparalegalservices@gmail.com


                                            By       /s/ Chad A. Mooney




                                                 8

Case 6:18-cv-00061-EKD-JCH Document 74 Filed 09/03/19 Page 8 of 8 Pageid#: 819
